DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,266,957. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims require each of the features as required by the preset claims where electrical potential difference and the microporous density of the patented claims overlap the presently claimed values.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose et al. (US Patent 3,288,574) in view of Takahasji et al. (EP 1 845 176) as evidenced by Barnes et al. (US Patent 4,159,230).
Regarding applicants’ claims 1 and 3, Rose et al. disclose a composite coating including a triple layer nickel system.  The composite coating including a metal base, a nickel plate, a nickel-arsenic alloy plate, a bright nickel plate and a chromium plate (figures 1-3), where the metal base is a substrate, the nickel-arsenic alloy plate is a bright nickel plating layer, and the bright nickel plate is a noble potential nickel plating layer.
Regarding the electric potential difference, Rose et al. disclose that the relative potentials obtainable from arsenic-nickel deposits generally are higher than those obtainable from sulfur-containing nickel deposits by usually at least 75 millivolts, thus the arsenic-nickel plate of Rose et al. is consistently anodic (less noble) than the nickel plate and bright nickel plate (col. 2 lines 9-33).  Therefore one of ordinary skill in the art would expect the electrical potential difference between the arsenic-nickel plate and bight nickel plate of Rose et al. to be at least approximately 75mV which overlaps the claimed difference of 40 to 120mV and further 60mV to 120mV (claim 3), or at least is so close to the claimed range as to fail to establish a patentable distinction.  The arsenic-nickel plating being a base potential with respect to the bright nickel plating layer.  
Rose et al. do not appear to explicitly disclose the use of a particular chromium plating or plating process, however Takahasji et al. disclose a trivalent chromium plating formed on combined nickel platings (paragraphs 0040, 0044, 0051, 0065 and 0066).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the trivalent chromium plating disclosed by Takahasji et al. as the chromium plating and process of Rose et al. where it is within the ordinary level of skill in the art the use of art recognized suitable chromium platings and where the plating process of Takahasji et al. exhibits low toxicity and low thermal discoloration (paragraph 0008-0014 and 0029-0030).  With regards the presence of micropores, 6 per centimeter (Barnes et al. col. 1 lines 54-58).
With regards to an amorphous trivalent chrome plating, substantially identical materials treated in a substantially identical manner would be expected to result in substantially identical articles.  In the present case, both applicants’ and Takahasji et al. disclose the formation of a trivalent chromium plating on a nickel plating by electroplating from a bath including basic chromium sulfate, a boron compound, and ammonium formate (present specification, paragraphs 0029-0031; Takahasji et al. paragraph 0124).  Applicants disclose the bath concentration of basic chromium sulfate to be 90 to 160 g/l (present specification, paragraph 0029), where Takahasji et al. disclose the use of 95 to 115g/l basic chromium sulfate (paragraph 0124).  Applicants disclose the use of a current density of about 10A/dm2 (present specification, paragraph 0031), with Takahasji et al. disclosing an exemplary current density of 10 to 30A/dm2 (paragraph 0125).  Given that Takahasji et al. and applicants disclose treating substantially identical materials in a substantially identical manner, the chromium plating of Takahasji et al. would be expected to have a substantially identical structure to applicants’ chromium plating including an amorphous structure as claimed (see Takahasji et al. paragraph 0055).
Regarding applicants claim 2, the use of specific brightening agents are product by process laminations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  The burden shifts to applicant to come 
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Rose et al. disclose that the baths may contain one or more brighteners (col. 5 lines 21-24) in addition to the compositional and structural requirements as discussed above with respect to claim 1 the modified prior art plating meets the requirements of the present claims.
Regarding applicants’ claims 4, 6 and 7, substantially identical materials treated in a substantially identical manner would be expected to result in substantially identical articles.  In the present case, both applicants’ and Takahasji et al. disclose the formation of a trivalent chromium plating on a nickel plating by electroplating from a bath including basic chromium sulfate, a boron compound, and ammonium formate (present specification, paragraphs 0029-0031; Takahasji et al. paragraph 0124).  Applicants disclose the bath concentration of basic chromium sulfate to be 90 to 160 g/l (present specification, paragraph 0029), where Takahasji et al. disclose the use of 95 to 115g/l (paragraph 0124) basic chromium sulfate.  Applicants disclose the use of a current density of about 10A/dm2 (present specification, paragraph 0031), with Takahasji et al. disclosing an exemplary current density of 10 to 30A/dm2 (paragraph 0125).  Given that Takahasji et al. and applicants disclose treating substantially identical materials in a substantially identical manner, the chromium plating of Takahasji et al. would be expected to have a substantially identical structure and composition to applicants’ chromium plating including containing carbon and oxygen (claim 4), 4.0 at. % carbon or more (claim 6), and at least one of 1 to 20 at. % iron and 10 to 20 at. % carbon (claim 7).
Regarding applicants’ claim 5, Takahasji et al. disclose an electroplating bath including basic chromium sulfate, and iron (Takahasji et al. paragraph s 0065, 0066, and 0124).  
Regarding applicants’ claims 8 and 13, the claims require steps of forming the layers of the chrome-plated part.  Given the breadth of the term ‘forming’, and that each of the layers is inherently formed during its production.  The process of claim 8 is satisfied by the forming of the plated part as described above with respect to claim 1.

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
 With respect to claim 9, the prior art does not teach or suggest a process of manufacturing a chrome plated part having the combination of features as set forth in claim 8 where the bright nickel plating layer comprises a first brightening agent selected from 1,5-sodium naphthalene disulfonate, saccharin, or paratoluene sulfonamide, and a second brightening agent selected form formaldehyde, 1,4-butynediol, propargyl alcohol, ethylene cyanohydrin, coumarin, thiourea, or sodium allylsulfonate.  Further there is insufficient motivation such that one of ordinary skill in the art would have modified the plating baths of Rose et al. such that the arsenic-containing bath would contain a first and second brightener selected form the claimed materials.
With respect to applicants’ claim 10, the prior art does not teach or suggest a process of manufacturing a chrome plated part having the combination of features as set forth in claim 8 where wherein an amount of an electric potential adjuster added in a first plating bath to form the noble potential nickel plating layer is adjusted to be more than that added in a second plating bath to form the bright nickel plating layer.
With respect to applicants’ claim 11, the prior art does not teach or suggest a process of manufacturing a chrome plated part having the combination of features as set forth in claim 8 where wherein the noble potential nickel plating layer is formed via a first plating bath into which a compound comprising at least any one of silicon and aluminum is dispersed.
With respect to applicants’ claim 12, the prior art does not teach or suggest a process of manufacturing a chrome plated part having the combination of features as set forth in claim 8 where wherein the noble potential nickel plating layer is formed via a first plating bath into which aluminum oxide is dispersed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Adam Krupicka/Primary Examiner, Art Unit 1784